Title: From George Washington to Major General William Heath, 6 September 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters White plains 6th Sepr 1778
          
          I have been favd with yours of the 26th and 30th August, and 1st and 2d instants. I am
            glad to find that your sentiments, respecting the reception that ought to be given to
            the Count D’Estaing and his Officers, corresponded with mine, and that you had taken
            proper Steps to prepare for refitting his fleet, previous to the receipt of my
              letter—As the Rhode Island expedition is now at an
            end, I can see no objection to Mr Commissary Clarkes going thither, and if he should
            have occasion to go from thence to New York to settle his accounts and procure Money, he
            may do it without any disadvantage to us.
          I do not know what device Genl patterson will chuse to have upon his Colours. I will
            speak to him and desire him to inform you.
          The fleet that has appeared off Boston, consists only of Men of War, and I imagine is
            intended to block up the Count. I have just recd a letter from New London, which informs
            me, that about fifty sail of transports, with troops on Board, appeared off that
            Harbour, bound Westward. Whether they are only bringing
            back the late Reinforcement, or have withdrawn the Garrison of Newport intirely I do not
            yet know: But at any rate, it serves to evince, that they have no intent against Boston
            by land. It will however be prudent to man all the Batteries to aid and protect the
            Counts Fleet against a superior British Squadron.
          
          A Company of Artificers at Springfeild will apply for a suit of Cloaths each, part of
            their annual Bounty. They were inlisted upon those terms, and you will therefore be
            pleased to give orders to the Cloathier to supply them. I am Dear Sir Your most obt
            Servt
          
            Go: Washington
          
        